 



Exhibit 10.1
EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 28, 2007
BETWEEN CAROL MEYROWITZ AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

                      PAGE
 
           
1.
  EFFECTIVE DATE; TERM OF AGREEMENT     1  
 
           
2.
  SCOPE OF EMPLOYMENT     1  
 
           
3.
  COMPENSATION AND BENEFITS.     2  
 
           
4.
  TERMINATION OF EMPLOYMENT; IN GENERAL     3  
 
           
5.
  BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT     3  
 
           
6.
  OTHER TERMINATION     6  
 
           
7.
  BENEFITS UPON CHANGE OF CONTROL     6  
 
           
8.
  AGREEMENT NOT TO SOLICIT OR COMPETE     6  
 
           
9.
  ASSIGNMENT     10  
 
           
10.
  NOTICES     10  
 
           
11.
  CERTAIN EXPENSES     10  
 
           
12.
  WITHHOLDING; CERTAIN TAX MATTERS     10  
 
           
13.
  GOVERNING LAW     11  
 
           
14.
  ARBITRATION     11  
 
           
15.
  ENTIRE AGREEMENT     11  
 
            EXHIBIT A Certain Definitions   A-1  
 
            EXHIBIT B Definition of “Change of Control”   B-1  
 
            EXHIBIT C Change of Control Benefits   C-1  
 
            EXHIBIT D Competitive Businesses   D-1  

-i-



--------------------------------------------------------------------------------



 



CAROL MEYROWITZ   
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of January 28, 2007 between Carol Meyrowitz
(“Executive”) and The TJX Companies, Inc., a Delaware corporation whose
principal office is in Framingham, Massachusetts 01701(the “Company”).
RECITALS
     The Company and Executive intend that Executive shall be employed by the
Company on the terms set forth below and, to that end, deem it desirable and
appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1.      EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become
effective as of January 28, 2007 (the “Effective Date”). Executive’s employment
hereunder shall continue on the terms provided herein until January 31, 2009
(the “End Date”), subject to earlier termination as provided herein. The period
of Executive’s employment by the Company from and after the Effective Date,
whether under this Agreement or otherwise, is referred to in this Agreement as
the “Employment Period,” it being understood that nothing in this Agreement
shall be construed as entitling Executive to continuation of her employment
beyond the End Date and that any such continuation shall be subject to the
agreement of the parties.
     2.      SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform the duties and
assume the responsibilities of Chief Executive Officer and President of the
Company and such other duties and responsibilities as shall from time to time be
specified by the Board.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all her working time and attention and her
best efforts to the performance of her duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where she is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by the Board (which approval shall not be
unreasonably withheld or withdrawn), participate in charitable or community
activities or in trade or professional organizations, or (iii) subject to
approval by the Board (which approval shall not be unreasonably withheld or
withdrawn), hold directorships in public companies, except only that the Board
shall have the right to limit such services as a director or such participation
in charitable or community activities or in trade or professional organizations
whenever the Board

 



--------------------------------------------------------------------------------



 



shall believe that the time spent on such activities infringes in any material
respect upon the time required by Executive for the performance of her duties
under this Agreement or is otherwise incompatible with those duties.
     3.      COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $1,400,000 per
year or such other rate (not less than $1,400,000 per year) as the Committee may
determine after Committee review not less frequently than annually.
     (b) Existing Awards. Reference is made to outstanding awards to Executive
of stock options and of performance-based restricted stock made prior to the
Effective Date under the Company’s Stock Incentive Plan (including any
successor, the “Stock Incentive Plan”), to the award opportunity granted to
Executive for FYE 2007 under the Company’s Management Incentive Plan (“MIP”),
and to award opportunities granted to Executive under the Company’s Long Range
Performance Incentive Plan (“LRPIP”) for cycles beginning before the Effective
Date. Each of such awards outstanding immediately prior to the Effective Date
shall continue for such period or periods and in accordance with such terms as
are set out in the applicable grant, award certificate, award agreement and
other governing documents relating to such awards and shall not be affected by
the terms of this Agreement except as otherwise expressly provided herein.
     (c) New Stock Awards. Consistent with the terms of the Stock Incentive
Plan, during the Employment Period Executive will be entitled to stock-based
awards under the Stock Incentive Plan at levels commensurate with her position
and responsibilities and subject to such terms as shall be established by the
Committee, including without limitation an award of 50,000 shares (such number
to be indexed based on the closing price per share on the date of grant of such
award and the indexing schedule previously approved by the Executive
Compensation Committee and in effect as of the date hereof) of performance-based
restricted stock in connection with the execution of this Agreement; provided,
that if Executive’s employment by the Company is terminated by the Company other
than for Cause, subject to Section 8 below any such awards held by Executive
immediately prior to such termination will vest to the extent not previously
vested (but, in the case of stock options, will thereafter remain exercisable
only for such post-termination exercise period as is provided under the terms of
the award). Executive will be entitled to tender shares acquired under the
awards, or to have shares of stock deliverable under the awards held back, in
satisfaction of the minimum withholding taxes required in respect of income
realized in connection with the awards.
     (d) LRPIP. During the Employment Period, Executive will be eligible to
participate in awards under LRPIP at a level commensurate with her position and
responsibilities and subject to such terms as shall be established by the
Committee.
     (e) MIP. During the Employment Period, Executive will be eligible to
participate in awards under MIP at a level commensurate with her position and
responsibilities and subject to such terms as shall be established by the
Committee.

-2-



--------------------------------------------------------------------------------



 



     (f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans, in SERP (Category B benefits
or Category C benefits, whichever are greater), and in the GDCP and ESP, in each
case in accordance with the terms of the applicable plan (including, for the
avoidance of doubt and without limitation, the amendment and termination
provisions thereof); provided, that, subject to the foregoing, Executive’s
accrued benefit under SERP shall at all times be fully vested; and further
provided, that Executive shall not be entitled to matching credits under ESP.
The parties hereto acknowledge and agree that Executive is credited with the
maximum number of years of service (20) taken into account in determining
Category B benefit under SERP, based on service of 23 years and 6 completed
months as of the Effective Date.
     (g) Policies and Fringe Benefits. Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
all such fringe benefits as the Company shall from time to time make available
to other executives generally (subject to the terms of any applicable fringe
benefit plan).
     (h) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of her employment, Executive
shall have no claim against the Company or Parent for loss arising out of
ineligibility to exercise any stock options granted to her or otherwise in
relation to any of the stock options or other stock-based awards granted to
Executive, and the rights of Executive shall be determined solely by the rules
of the relevant award document and plan.
     4.      TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) To the extent consistent with applicable law, Executive’s employment
shall terminate when Executive becomes Disabled. In addition, if by reason of
Incapacity Executive is unable to perform her duties for at least six continuous
months, upon written notice by the Company to Executive, and to the extent
consistent with applicable law, the Employment Period will be terminated for
Incapacity.
     (c) Whenever her employment shall terminate, Executive shall resign all
offices or other positions she shall hold with the Company and any affiliated
corporations. For the avoidance of doubt, the Employment Period shall terminate
upon termination of Executive’s employment for any reason.
     5.      BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON
EXPIRATION OF THE AGREEMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (i) death, Disability
or Incapacity of Executive, (ii) termination by the Company for any reason other
than Cause or (iii) termination by Executive in the event that Executive is
relocated more than forty (40) miles from the current

-3-



--------------------------------------------------------------------------------



 



corporate headquarters of the Company without her prior written consent (a
“Constructive Termination”), then all compensation and benefits for Executive
shall be as follows:
     (i) For a period of eighteen (18) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or her legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment; provided, that if Executive is eligible for long-term disability
compensation benefits under the Company’s long-term disability plan, the amount
payable under this clause shall be paid at a rate equal to the excess of (a) the
rate of Base Salary in effect at termination of employment, over (b) the
long-term disability compensation benefits for which Executive is approved under
such plan.
     (ii) If Executive elects so-called “COBRA” continuation of group health
plan coverage provided pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, there shall be
added to the amounts otherwise payable under Section 5(a)(i) above, during the
continuation of such coverage, an amount (grossed up for federal and state
income taxes) equal to the participant cost of such coverage, except to the
extent that Executive shall obtain no less favorable coverage from another
employer or from self-employment in which case such additional payments shall
cease immediately.
     (iii) The Company will pay to Executive or her legal representative,
without offset for compensation earned from other employment or self-employment,
(A) any unpaid amounts to which Executive is entitled under MIP for the fiscal
year of the Company ended immediately prior to Executive’s termination of
employment, plus (B) any unpaid amounts owing with respect to LRPIP cycles in
which Executive participated and which were completed prior to termination.
These amounts will be paid at the same time as other awards for such prior year
or cycle are paid.
     (iv) The Company will pay to Executive or her legal representative, without
offset for compensation earned from other employment or self-employment, an
amount equal to the sum of (A) Executive’s MIP Target Award, if any, for the
year of termination, multiplied by a fraction, the numerator of which is three
hundred and sixty-five (365) plus the number of days during such year prior to
termination, and the denominator of which is seven hundred and thirty (730)
(provided, however, that if the Employment Period shall have terminated by
reason of Executive’s death, Disability or Incapacity, this clause (A) shall not
apply and Executive instead shall be entitled to the MIP benefit described in
Section 5(a)(vii) below), plus (B) with respect to each LRPIP cycle in which
Executive participated and which had not ended prior to termination of
employment, 1/36 of an amount equal to Executive’s LRPIP Target Award for such
cycle multiplied by the number of full months in such cycle completed prior to
termination of employment. The amount described in Section 5(a)(iv)(A) above, if
any, will be paid not later than MIP awards for the year of termination are
paid. The amount described in Section 5(a)(iv)(B) above, to the extent measured
by the LRPIP Target Award for any cycle, will be paid not later than the date on
which LRPIP awards for such cycle are paid or would have been paid.

-4-



--------------------------------------------------------------------------------



 



     (v) In addition, Executive or her legal representative shall be entitled to
the Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), in each case in accordance with and subject
to the terms of the applicable arrangement, and to payment of her vested
benefits under the plans described in Section 3(f) (Qualified Plans; Other
Deferred Compensation Plans).
     (vi) If termination occurs by reason of Incapacity or Disability, Executive
shall also be entitled to such compensation, if any, as is payable pursuant to
the Company’s long-term disability plan. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under Section 5(a)(i) above, and if the sum of
such payments (the “combined salary/disability benefit”) exceeds the payment for
such period to which Executive is entitled under Section 5(a)(i) above
(determined without regard to the proviso set forth therein), she shall promptly
pay such excess in reimbursement to the Company.
     (vii) If termination occurs by reason of death, Incapacity or Disability,
Executive shall also be entitled to an amount equal to Executive’s MIP Target
Award for the year of termination, without proration. This amount will be paid
not later than MIP awards for the year of termination are paid.
     (viii) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans, except for continuation of any
automobile allowance.
     (b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless the Company in
connection with such termination shall offer to Executive continued service in a
position on reasonable terms, Executive shall be treated as having terminated
under Section 5(a) on the day immediately preceding the End Date and shall be
entitled to the pay and benefits described therein. If the Company in connection
with such termination offers to Executive continued service in a position on
reasonable terms, and Executive declines such service, she shall be treated for
all purposes of this Agreement as having terminated her employment voluntarily
on the End Date and she shall be entitled only to those benefits to which she
would be entitled under Section 6(a) (“Voluntary termination of employment”).
For purposes of the two preceding sentences, “service in a position on
reasonable terms” shall mean service in a position comparable to the position in
which Executive was serving immediately prior to the End Date and with
compensation and benefits (including cash-based and stock-based benefits) that
in the aggregate are comparable to the compensation and benefits that Executive
was receiving hereunder immediately prior to the End Date; provided, for the
avoidance of doubt, that nothing herein shall limit the Company’s ability to
modify, curtail or replace individual benefit programs.

-5-



--------------------------------------------------------------------------------



 



     6.      OTHER TERMINATION.
     (a) Voluntary termination of employment. If Executive terminates her
employment voluntarily, Executive or her legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any Stock Incentive Plan benefits described in Section 3(b)
(Existing Awards) or Section 3(c) (New Stock Awards) and to any vested benefits
under the plans described in Section 3(f) (Qualified Plans; Other Deferred
Compensation Plans). In addition, the Company will pay to Executive or her legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of the Company ended immediately prior to Executive’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which Executive participated and which were completed prior to
termination, in each case at the same time as other awards for such prior year
or cycle are paid. No other benefits shall be paid under this Agreement upon a
voluntary termination of employment.
     (b) Termination for Cause. If the Company should end Executive’s employment
for Cause all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (x) such vested amounts as are credited to
Executive’s account (but not received) under GDCP and ESP in accordance with the
terms of those programs; (y) any vested benefits to which Executive is entitled
under the Company’s tax-qualified plans; and (z) Stock Incentive Plan Benefits,
if any, to which Executive may be entitled (in each case in accordance with and
subject to the terms of the applicable arrangement) under Sections 3(b)
(Existing Awards) and 3(c) (New Stock Awards).
     7.      BENEFITS UPON CHANGE OF CONTROL. Notwithstanding any other
provision of this Agreement, in the event of a Change of Control, the
determination and payment of any benefits payable thereafter with respect to
Executive shall be governed exclusively by the provisions of Exhibit C.
     8.      AGREEMENT NOT TO SOLICIT OR COMPETE
     (a) During the Employment Period and for a period of eighteen (18) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than the Company and its Subsidiaries, (iii) solicit for employment or
other engagement any protected person, or seek to persuade, induce or encourage
any protected person to discontinue employment or engagement with the Company or
its Subsidiaries, or recommend to any protected person any employment or
engagement other than with the Company or its Subsidiaries, (iv) accept services
of any sort (whether for compensation or otherwise) from any protected person,
or (v) participate with any other person or entity in any of the foregoing
activities. Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or
less), and any individual or entity that is affiliated with any such individual
or entity, shall, for

-6-



--------------------------------------------------------------------------------



 



purposes of the preceding sentence, be irrebuttably presumed to have acted at
the direction of Executive with respect to any “protected person” who worked
with Executive at any time during the six months prior to termination of the
Employment Period. A “protected person” is a person who at the time of
termination of the Employment Period, or within six (6) months prior thereto, is
or was employed by the Company or any of its Subsidiaries either in a position
of Assistant Vice President or higher, or in a salaried position in any
merchandising group. As to (I) each “protected person” to whom the foregoing
applies, (II) each subcategory of “protected person,” as defined above, (III)
each limitation on (A) employment or other engagement, (B) solicitation and
(C) unsolicited acceptance of services, of each “protected person” and (IV) each
month of the period during which the provisions of this subsection (a) apply to
each of the foregoing, the provisions set forth in this subsection (a) shall be
deemed to be separate and independent agreements. In the event of
unenforceability of any one or more such agreement(s), such unenforceable
agreement(s) shall be deemed automatically reformed in order to allow for the
greatest degree of enforceability authorized by law or, if no such reformation
is possible, deleted from the provisions hereof entirely, and such reformation
or deletion shall not affect the enforceability of any other provision of this
subsection (a) or any other term of this Agreement.
     (b) During the course of her employment, Executive will have learned vital
trade secrets of the Company and its Subsidiaries and will have access to
confidential and proprietary information and business plans of the Company and
its Subsidiaries. Therefore, during the Employment Period and for a period of
eighteen (18) months thereafter (the “Noncompetition Period”), Executive will
not, directly or indirectly, be a shareholder, member, partner, joint venturer
or investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter
defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted) that competes with a business in which the Company or
any of its Subsidiaries was engaged, or in which the Company or any Subsidiary
was planning to engage, at any time during the 12-month period immediately
preceding the date on which the Employment Period ends, and (ii) shall
conclusively be presumed to include, but shall not be limited to, (A) any
business specified in Part I of Exhibit D to this Agreement, and (B) any other
off-price, promotional, or warehouse-club-type retail business, however
organized or conducted, that sells apparel, footwear, home fashions, home
furnishings, jewelry, accessories, or any other category of merchandise sold by
the Company or any of its Subsidiaries at the termination of the Employment
Period. For purposes of this subsection (b), a “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
its Subsidiaries, and reference to any Person (the “first Person”) shall be
deemed to include any other Person that controls, is controlled by or is under
common control with the first Person. Notwithstanding the foregoing, Executive
will not be deemed to have violated the provisions of this Section 8(b) merely
by reason of serving as a director on the board of directors of a company listed
in Part II of Exhibit D or merely by reason of being engaged, after the first
anniversary of the Date of Termination, in an employment, consulting or other
fees-for-services arrangement with an entity that manages a private equity,
venture capital or

-7-



--------------------------------------------------------------------------------



 



leveraged buyout fund that in turn invests in one or more businesses deemed
competitors of the Company and its Subsidiaries under this Section 8(b),
provided that (I) such fund is not intended to, and does not in fact, invest
primarily in a “specified competitive business” with respect to the Company as
hereinafter defined, and (II) Executive demonstrates to the reasonable
satisfaction of the Company that her arrangement with such entity will not
involve the provision of employment, consulting or other services, directly or
indirectly, to any “specified competitive business” with respect to the Company
or to the fund with respect to its investment or proposed investment in any
“specified competitive business” with respect to the Company and that she will
not participate in any meetings, discussions, or interactions in which any such
business or any such proposed investment is proposed or is likely to be
discussed. For purposes of the foregoing, a business shall be deemed a
“specified competitive business” with respect to the Company if and only if (aa)
it shall be regarded as a competitor of the Company and its Subsidiaries by
retailers generally, or (bb) it shall be a business specified in Part I of
Exhibit D to this Agreement, or (cc) it shall operate an off-price apparel,
off-price footwear, off-price jewelry, off-price accessories, off-price home
furnishings and/or off-price home fashions business, including any such business
that is store-based, catalogue-based, or an on-line, “e-commerce” or other
off-price internet-based business. If, at any time, pursuant to action of any
court, administrative, arbitral or governmental body or other tribunal, the
operation of any part of this subsection shall be determined to be unlawful or
otherwise unenforceable, then the coverage of this subsection shall be deemed to
be reformed and restricted as to substantive reach, duration, geographic scope
or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable to the greatest extent
possible in the particular jurisdiction in which such determination is made.
     (c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s employment
terminates, regardless of the reason for such termination. All documents,
records and files, in any media, relating to the business, present or otherwise,
of the Company and its Subsidiaries and any copies (“Documents”), whether or not
prepared by Executive, are the exclusive property of the Company and its
Subsidiaries. Executive must diligently safeguard all Documents, and must
surrender to the Company at such time or times as the Company may specify all
Documents then in Executive’s possession or control. In addition, upon
termination of employment for any reason other than the death of Executive,
Executive shall immediately return all Documents, and shall execute a
certificate representing and warranting that she has returned all such Documents
in Executive’s possession or under her control.
     (d) If, during the Employment Period or at any time following termination
of the Employment Period, regardless of the reason for such termination,
Executive breaches any provision of this Section 8, the Company’s obligation, if
any, to pay benefits under Section 5 hereof, including without limitation any
SERP benefits, shall forthwith cease and Executive shall immediately forfeit and
disgorge to the Company, with interest at the prime rate in effect at Bank of
America, or its successor, all of the following: (i) any benefits theretofore
paid to Executive under Section 5, including without limitation any SERP
benefits; (ii) any unexercised stock options and stock appreciation rights held
by Executive; (iii) if any other stock-based award vested in connection with
termination of the Employment Period, whether occurring prior to,

-8-



--------------------------------------------------------------------------------



 



simultaneously with, or following such breach, or subsequent to such breach and
prior to termination of the Employment Period, the value of such stock-based
award at time of vesting plus any additional gain realized on a subsequent sale
or disposition of the award or the underlying stock; and (iv) in respect of each
stock option or stock appreciation right exercised by Executive within six
(6) months prior to any such breach or subsequent thereto and prior to the
forfeiture and disgorgement required by this Section 8(d), the excess over the
exercise price (or base value, in the case of a stock appreciation right) of the
greater of (A) the fair market value at time of exercise of the shares of stock
subject to the award, or (B) the number of shares of stock subject to such award
multiplied by the per-share proceeds of any sale of such stock by Executive.
     (e) Executive shall notify the Company immediately upon securing employment
or becoming self-employed at any time within the Noncompetition Period, and
shall provide to the Company such details concerning such employment or
self-employment as it may reasonably request in order to ensure compliance with
the terms hereof.
     (f) Executive hereby advises the Company that Executive has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on his/her behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it, have the right to obtain
preliminary and permanent injunctive relief against any such breach or
threatened breach without having to post bond, and will additionally be entitled
to an award of attorney’s fees incurred in connection with enforcing its rights
hereunder. Executive further agrees that, in the event that any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Finally, Executive agrees that the Noncompetition Period and the
Nonsolicitation Period shall be tolled, and shall not run, during any period of
time in which Executive is in violation of any of the terms of this Section 8,
in order that the Company shall have the agreed-upon temporal protection recited
herein.
     (g) Executive agrees that if any of the restrictions in this Section 8 is
held to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

-9-



--------------------------------------------------------------------------------



 



     (h) Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company and its Subsidiaries, and any successor
or permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of her
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement
     (i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.
     9.      ASSIGNMENT. The rights and obligations of the Company shall enure
to the benefit of and shall be binding upon the successors and assigns of the
Company. The rights and obligations of Executive are not assignable except only
that stock issuable, awards and payments payable to her after her death shall be
made to her estate except as otherwise provided by the applicable plan or award
documentation, if any.
     10.     NOTICES. All notices and other communications required hereunder
shall be in writing and shall be given by mailing the same by certified or
registered mail, return receipt requested, postage prepaid. If sent to the
Company the same shall be mailed to the Company at 770 Cochituate Road,
Framingham, Massachusetts 01701, Attention: Chairman of the Executive
Compensation Committee, or other such address as the Company may hereafter
designate by notice to Executive; and if sent to Executive, the same shall be
mailed to Executive at her address as set forth in the records of the Company or
at such other address as Executive may hereafter designate by notice to the
Company.
     11.     CERTAIN EXPENSES. The Company shall bear the reasonable fees and
costs of Executive’s legal and financial advisors (not to exceed $11,000 in the
aggregate) incurred in negotiating this Agreement.
     12.     WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A it shall be so delayed (but not more than is
required to comply with such rules). The parties hereto acknowledge that in
addition to any delay required under Section 12(b), it may be desirable, in view
of regulations or other guidance issued under Section 409A, to amend provisions
of this Agreement to avoid the acceleration of tax or the imposition of
additional tax under Section 409A of the Code and that the Company will not
unreasonably withhold its consent to any such amendments which in its
determination are (i) feasible and necessary to avoid adverse tax consequences
under Section 409A for Executive, and (ii) not adverse to the interests of the
Company.

-10-



--------------------------------------------------------------------------------



 



     13.     GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.
     14.     ARBITRATION. In the event that there is any claim or dispute
arising out of or relating to this Agreement, or the breach thereof, and the
parties hereto shall not have resolved such claim or dispute within sixty
(60) days after written notice from one party to the other setting forth the
nature of such claim or dispute, then such claim or dispute shall be settled
exclusively by binding arbitration in Boston, Massachusetts in accordance with
the Rules Governing Resolutions of Employment Disputes of the American
Arbitration Association by an arbitrator mutually agreed upon by the parties
hereto or, in the absence of such agreement, by an arbitrator selected according
to such Rules. Notwithstanding the foregoing, if either the Company or Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any Court having jurisdiction thereof
upon the application of either party.
     15.     ENTIRE AGREEMENT. This Agreement, including Exhibits, represents
the entire agreement between the parties relating to the terms of Executive’s
employment by the Company and supersedes all prior written or oral agreements
between them except to the extent provided herein.

                     /s/ Carol Meyrowitz         Executive             

              THE TJX COMPANIES, INC.
 
      By:   /s/ Bernard Cammarata                    

-11-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means dishonesty by Executive in the performance of her duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Incapacity, Disability or death), or conflict of
interest which conflict shall continue for thirty (30) days after the Company
gives written notice to Executive requesting the cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with her counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of her Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to her Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of her previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of her previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank.
     (d) “Change of Control” has the meaning given it in Exhibit B.
     (e) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death, Incapacity or
Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of her employment (A) within one hundred
and twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described in clauses (I), (II), (III), (IV),
(V) or (VI) below, provided, that Executive gives notice to the

A-1



--------------------------------------------------------------------------------



 



Company at least thirty (30) days in advance requesting that the pertinent
situation described therein be remedied, and the situation remains unremedied
upon expiration of such 30-day period; (B) within one hundred and twenty
(120) days after the occurrence without Executive’s express written consent of
the event described in clause (VII), provided, that Executive gives notice to
the Company at least thirty (30) days in advance of her intent to terminate her
employment in respect of such event; or (C) under the circumstances described in
clause (VIII) below, provided, that Executive gives notice to the Company at
least thirty (30) days in advance:

  (I)   the assignment to her of any duties inconsistent with her positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
her to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by Executive; or

  (II)   if Executive’s rate of Base Salary for any fiscal year is less than
100% of the rate of Base Salary paid to Executive in the completed fiscal year
immediately preceding the Change of Control or if Executive’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100% of the total cash compensation opportunities made available
to Executive in the completed fiscal year immediately preceding the Change of
Control; or

  (III)   the failure of the Company to continue in effect any benefits or
perquisites, or any pension, life insurance, medical insurance or disability
plan in which Executive was participating immediately prior to the Change of
Control unless the Company provides Executive with a plan or plans that provide
substantially similar benefits, or the taking of any action by the Company that
would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to the Change of
Control; or

  (IV)   any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (d) above; or

  (V)   any relocation of Executive of more than forty (40) miles from the place
where Executive was located at the time of the Change of Control; or

  (VI)   any other breach by the Company of any provision of this Agreement; or

  (VII)   the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than

A-2



--------------------------------------------------------------------------------



 



      30% of the assets (taken at asset value as stated on the books of the
Company determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B); or

  (VIII)   the voluntary termination by Executive of her employment at any time
within one year after the Change of Control. Notwithstanding the foregoing, the
Board may expressly waive the application of this clause (VIII) if it waives the
applicability of substantially similar provisions with respect to all persons
with whom the Company has a written severance agreement (or may condition its
application on any additional requirements or employee agreements which the
Board shall in its discretion deem appropriate in the circumstances). The
determination of whether to waive or impose conditions on the application of
this clause (VIII) shall be within the complete discretion of the Board but
shall be made prior to the Change of Control.

     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means the Executive Compensation Committee of the Board.
     (h) “Date of Termination” means the date on which Executive’s employment
terminates.
     (i) “Disabled"/“Disability” has the meaning given it in the Company’s
long-term disability plan. Executive’s employment shall be deemed to be
terminated for Disability on the date on which Executive is entitled to receive
long-term disability compensation pursuant to such long-term disability plan.
     (j) “End Date” has the meaning set forth in Section 1 of the Agreement.
     (k) “ESP” means the Company’s Executive Savings Plan.
     (l) “GDCP” means the Company’s General Deferred Compensation Plan, or, if
the General Deferred Compensation Plan is no longer maintained by the Company, a
nonqualified deferred compensation plan (other than the ESP) or arrangement the
terms of which are not less favorable to Executive than the terms of the General
Deferred Compensation Plan as in effect on the Effective Date.
     (m) “Incapacity” means a disability (other than Disability within the
meaning of (i) above) or other impairment of health that renders Executive
unable to perform her duties (either with or without reasonable accommodation)
to the reasonable satisfaction of the Committee.
     (n) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.
     (o) “MIP” has the meaning set forth in Section 3(b) of the Agreement.

A-3



--------------------------------------------------------------------------------



 



     (p) “Section 409A” means Section 409A of the Code.
     (q) “SERP” means the Company’s Supplemental Executive Retirement Plan.
     (r) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of the day
immediately preceding the End Date or the last business day of the 24th calendar
month following such Change of Control.
     (s) “Stock” means the common stock, $1.00 par value, of the Company.
     (t) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.
     (u) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 5.01 of the Current Report on
Form 8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/4 of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as

B-1



--------------------------------------------------------------------------------



 



ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), if such agreement requires as a condition precedent approval by
the Company’s shareholders of the agreement or transaction, a Change of Control
shall not be deemed to have taken place unless and until such approval is
secured (but upon any such approval, a Change of Control shall be deemed to have
occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay the following to Executive in a lump sum, within
thirty (30) days following a Change of Control Termination or on such delayed
basis as may be necessary to comply with Section 409A:
     (i) an amount equal to (A) two times her Base Salary for one year at the
rate in effect immediately prior to the Date of Termination or the Change of
Control, whichever is higher, plus (B) the accrued and unpaid portion of her
Base Salary through the Date of Termination, subject to the following. If
Executive is eligible for long-term disability compensation benefits under the
Company’s long-term disability plan, the amount payable under (A) shall be
reduced by the annual long-term disability compensation benefit for which
Executive is eligible under such plan for the two-year period over which the
amount payable under (A) is measured. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under the first sentence of this subsection (a),
and if the sum of such payments (the “combined Change of Control/disability
benefit”) exceeds the payment for such period to which Executive is entitled
under the first sentence of this subsection (a) (determined without regard to
the second sentence of this subsection (a)), she shall promptly pay such excess
in reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined Change of
Control/disability benefit below the level of long-term disability compensation
payments to which Executive is entitled under the long-term disability plan or
plans of the Company
     (ii) in lieu of any other benefits under SERP, an amount equal to the
present value of the payments that Executive would have been entitled to receive
under SERP as a Category B or C participant, whichever is greater, applying the
following rules and assumptions:
     (A) the monthly benefit under SERP determined using the foregoing criteria
shall be multiplied by twelve (12) to determine an annual benefit; and
     (B) the present value of such annual benefit shall be determined by
multiplying the result in (A) by the appropriate actuarial factor, using the
most recently published interest and mortality rates published by the Pension
Benefit Guaranty Corporation which are effective for plan terminations occurring
on the Date of Termination, using Executive’s age to the nearest year determined
as of that date. If, as of the Date of Termination, Executive has previously
satisfied the eligibility requirements for Early Retirement under The TJX
Companies, Inc. Retirement Plan, then the appropriate factor shall be that based
on the most recently published “PBGC Actuarial Value of $1.00 Per Year Deferred
to Age 60 and Payable for Life Thereafter — Healthy Lives,” except that if
Executive’s age

C-1



--------------------------------------------------------------------------------



 



to the nearest year is more than sixty (60), then such higher age shall be
substituted for sixty (60). If, as of the Date of Termination, Executive has not
satisfied the eligibility requirements for Early Retirement under The TJX
Companies, Inc. Retirement Plan, then the appropriate factor shall be based on
the most recently published “PBGC Actuarial Value of $1.00 Per Year Deferred To
Age 65 And Payable For Life Thereafter — Healthy Lives.”
     (C) the benefit determined under (B) above shall be reduced by the value of
any portion of Executive’s SERP benefit already paid or provided to her in cash
or through the transfer of an annuity contract.
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and her family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which she is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.
     (c) For a period of two years after the Date of Termination, the Company
shall continue to provide to Executive an automobile allowance on the same basis
as it was providing such allowance immediately prior to the Change of Control
(or immediately prior to the Date of Termination if greater).
     C.2. Incentive Benefits Upon a Change of Control. Within thirty (30) days
following a Change of Control, whether or not Executive’s employment has
terminated or been terminated, the Company shall pay to Executive, in a lump
sum, the sum of (i) and (ii), where:
     (i) is the sum of (A) the “Target Award” under the Company’s Management
Incentive Plan or any other annual incentive plan which is applicable to
Executive for the fiscal year in which the Change of Control occurs, plus (B) an
amount equal to such Target Award prorated for the period of active employment
during such fiscal year through the Change of Control; and
     (ii) the sum of (A) for Performance Cycles not completed prior to the
Change of Control, an amount with respect to each such cycle equal to the
maximum Award under LRPIP specified for Executive for such cycle, plus (B) any
unpaid amounts owing with respect to cycles completed prior to the Change of
Control.
     C.3. Gross-Up Payment. Payments under Section C.1. and Section C.2. of this
Exhibit shall be made without regard to whether the deductibility of such
payments (or any other payments or benefits to or for the benefit of Executive)
would be limited or precluded by Section 280G of the Code (“Section 280G”) and
without regard to whether such payments (or any other

C-2



--------------------------------------------------------------------------------



 



payments or benefits) would subject Executive to the federal excise tax levied
on certain “excess parachute payments” under Section 4999 of the Code (the
“Excise Tax”). If any portion of the payments or benefits to or for the benefit
of Executive (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay to Executive an additional amount (the “gross-up
payment”) that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment equals the Excise Tax with
respect to the Excess Parachute Payments; provided, that to the extent any
gross-up payment would be considered “deferred compensation” for purposes of
Section 409A of the Code, the manner and time of payment, and the provisions of
this Section C.3, shall be adjusted to the extent necessary (but only to the
extent necessary) to comply with the requirements of Section 409A with respect
to such payment so that the payment does not give rise to the interest or
additional tax amounts described at Section 409A(a)(1)(B) or Section 409A(b)(4)
of the Code (the “Section 409A penalties”); and further provided, that if,
notwithstanding the immediately preceding proviso, the gross-up payment cannot
be made to conform to the requirements of Section 409A of the Code, the amount
of the gross-up payment shall be determined without regard to any gross-up for
the Section 409A penalties. The determination as to whether Executive’s payments
and benefits include Excess Parachute Payments and, if so, the amount of such
payments, the amount of any Excise Tax owed with respect thereto, and the amount
of any gross-up payment shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). Notwithstanding the foregoing, if the Internal Revenue Service shall
assert an Excise Tax liability that is higher than the Excise Tax (if any)
determined by the accounting firm, the Company shall promptly augment the
gross-up payment to address such higher Excise Tax liability.
     C.4. Other Benefits. In addition to the amounts described in Sections C.1.
and C.2., and C.3., Executive or her legal representative shall be entitled to
her Stock Incentive Plan benefits, if any, under Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), and to the payment of her vested benefits
under the plans described in Section 3(f) (Qualified Plans; Other Deferred
Compensation Plans).
     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
her employment, whether contained in an employment agreement or other agreement,
shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of her past service and her
continued service from the date of this Agreement, and her entitlement thereto
shall neither be governed by any duty to mitigate her damages by seeking further
employment nor offset by any compensation which she may receive from future
employment.

C-3



--------------------------------------------------------------------------------



 



     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of her employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

C-4